Watson, Judge:
These suits have been submitted for decision upon the following agreement between counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the merchandise marked “A” and checked *252with his initials JD by Import Specialist J. Dolan on the invoices covered, by the protests and entries enumerated on Schedule “A” attached hereto and made a part hereof, and assessed with duty at the rate of 35 per centum ad valorem under the provisions of Paragraph 1518, Tariff Act of 1930 as modified, as articles in chief value of artificial flowers, consists of Christmas tree light sets; that said light sets are in chief value of plastic; that said light sets are not specifically provided for; that said merchandise has as an essential feature an electrical element or device; and that said light sets are most similar in the use to which they may be applied to Christmas tree light sets having as an essential feature an electrical element or device, wholly or in chief value of metal.
IT IS FURTHER STIPULATED AND AGREED that said articles are claimed to be dutiable under the provisions of Paragraph 353, Tariff Act of 1930, as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade, T.D. 52739, for Articles having as an essential feature an electrical element or device, . . . Other, at the rate of 13% per centum ad valorem, by virtue of the similitude provisions of Paragraph 1559, Tariff Act of 1930, as modified.
IT IS FURTHER STIPULATED AND AGREED that the protests be submitted on this stipulation, the protests being limited to the items marked “A” as aforesaid.
Accepting this stipulation as a statement of fact, we hold the merchandise marked with the letter “A” and initialed J.D. by J. Dolan, Import Specialist, on the invoices accompanying the entries covered by the involved protests, properly dutiable under paragraph 353 of the Tariff Act of 1930, as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade, T.D. 52739, by virtue of the similitude provisions of paragraph 1559 of said tariff act, as amended, at the rate of 13% per centum ad valorem, as “articles having as an essential feature an electrical element or device, * * * Other ”, as claimed.
To the extent indicated, the protests are sustained. In all other respects and as to all other claims, the protests are overruled.
Judgment will issue accordingly.